                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 34 Filed 11/20/20 Page 1 of 4 Page ID #:1004



                                                                                                      1   Squire Patton Boggs (US) LLP
                                                                                                          Joseph A. Meckes (State Bar # 190279)
                                                                                                      2   joseph.meckes@squirepb.com
                                                                                                          Hong T Le (State Bar # 242335)
                                                                                                      3   hong.le@squirepb.com
                                                                                                          275 Battery Street, Suite 2600
                                                                                                      4   San Francisco, California 94111
                                                                                                          Telephone: +1 415 954 0200
                                                                                                      5   Facsimile: +1 415 393 9887
                                                                                                      6   Attorneys for Respondent
                                                                                                          NEW CONTENT MEDIA, INC.
                                                                                                      7

                                                                                                      8                        UNITED STATES DISTRICT COURT
                                                                                                      9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                     10

                                                                                                          In re Application of Daniel Snyder for   Civil Action No. 2:20-mc-00076
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                                                                                                          an Order Directing Discovery from
                                                                San Francisco, California 94111




                                                                                                     12   New Content Media Inc. d/b/a MEA         RESPONSE TO PETITIONER
                               275 Battery Street, Suite 2600




                                                                                                          WorldWide Pursuant to 28 U.S.C.          DANIEL SNYDER’S
                                                                                                     13   § 1782                                   SUPPLEMENTAL SUBMISSION
                                                                                                                                                   [Dkt. 33] RE CONTEMP AGAINST
                                                                                                     14                                            NEW CONTENT MEDIA, INC. FOR
                                                                                                                                                   FAILING TO COMPLY WITH
                                                                                                     15                                            SUBPOENAS FOR DOCUMENTS
                                                                                                     16

                                                                                                     17

                                                                                                     18

                                                                                                     19
                                                                                                     20

                                                                                                     21

                                                                                                     22

                                                                                                     23

                                                                                                     24

                                                                                                     25

                                                                                                     26

                                                                                                     27

                                                                                                     28

                                                                                                                                             -1-
                                                                                                                              RESPONSE OF NEW CONTENT MEDIA, INC.
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 34 Filed 11/20/20 Page 2 of 4 Page ID #:1005



                                                                                                      1        Respondent New Content Media, Inc. [“NCMI”] stands on its previous
                                                                                                      2   argument that this Court did not have statutory authority to issue subpoenas
                                                                                                      3   pursuant to 28 USC §1782. It is undisputed that NCMI closed its Los Angeles
                                                                                                      4   office in February 2020. There is no evidence that NCMI had any presence in this
                                                                                                      5   judicial district at the time Snyder made this application. Because NCMI did not
                                                                                                      6   reside in, and was not “found in” this judicial district, no subpoenas can issue under
                                                                                                      7   28 USC §1782.
                                                                                                      8        As set forth in the Declarations of Nirnay Chowdhary, NCMI had instructed
                                                                                                      9   its financial accountant to submit a Certificate of Surrender prior to any issues with
                                                                                                     10   Mr. Snyder. NCMI only discovered through this proceeding that this had not
                                                                                                          occurred. Documentary evidence shows that NCMI notified its registered agent for
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                                                                San Francisco, California 94111




                                                                                                     12   service of process that NCMI was revoking its status as such. Regardless, whether
                               275 Battery Street, Suite 2600




                                                                                                     13   NCMI was still technically registered to do business in California, at the time this
                                                                                                     14   proceeding was commenced, it had no presence in this judicial district.
                                                                                                     15        Snyder’s most recent submission strangely relies heavily on the ideas that an
                                                                                                     16   individual named David Richard was NCMI’s statutory agent for service of
                                                                                                     17   process. As shown in Mr. Chowdhary’s supplemental declaration, Mr. Richard was
                                                                                                     18   so designated only until May 9, 2019 –about 15 months before this proceeding was
                                                                                                     19   commenced. See Supplemental Chowdary Decl. ¶10.
                                                                                                     20        Why Snyder insists incorrectly that Mr. Richard is NCMI’s agent and that his
                                                                                                     21   presence in Los Angeles is relevant is a mystery. Notably, in Snyder’s original
                                                                                                     22   application, Snyder claimed informed the Court that Mr. Richard was, in fact,
                                                                                                     23   NCMI’s registered agent at the time of the submission: “An individual named
                                                                                                     24   David Richard – who upon information and belief lives in Los Angles—is both
                                                                                                     25   registered agent for New Content, and worked as MEAWW’s Head of Partners &
                                                                                                     26   Operations in North America.” ECF 1:1-3 (emphasis added).
                                                                                                     27        It is now clear (as it was at the time Snyder made this statement to the Court)
                                                                                                     28   that Corporate Services Company (“CSC”) was NCMI’s agent for service of

                                                                                                                                              -2-
                                                                                                                               RESPONSE OF NEW CONTENT MEDIA, INC.
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 34 Filed 11/20/20 Page 3 of 4 Page ID #:1006



                                                                                                      1   process.1 Whether Mr. Richard now resides in Austin, Texas (as Mr. Chowdhary
                                                                                                      2   has sworn) or whether Mr. Richard’s social media posts profiles establish his
                                                                                                      3   presence in Los Angeles (which they do not), it does not matter. The fact that
                                                                                                      4   Mr. Richard served as statutory agent for services of process a year and a half
                                                                                                      5   before this proceeding commenced and his purported relationship to other
                                                                                                      6   companies not before the Court is irrelevant.
                                                                                                      7        Snyder also appears to take the position that Section 1782 can be used to end
                                                                                                      8   run India discovery rules. Snyder argues that because NCMI is found in here, this
                                                                                                      9   Court should order NCMI’s principals to appear and testify about the case that is
                                                                                                     10   the subject of litigation in India – even though those persons are all resident in India
                                                                                                          and defendants in the India action. The point of Section 1782 is to permit litigants
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                                                                San Francisco, California 94111




                                                                                                     12   to obtain evidence in aid of foreign litigation that is located here. “Nothing in the
                               275 Battery Street, Suite 2600




                                                                                                     13   statute or its legislative history suggests that Congress intended to enable litigants
                                                                                                     14   to obtain discovery from anyone, anywhere as long as that person resides or could
                                                                                                     15   be ‘found’ in a judicial district of the United States.” In re Astronics Advanced
                                                                                                     16   Elec. Sys., No. C12-0776-JCC, 2012 U.S. Dist. LEXIS 192651, at *5 (W.D. Wash.
                                                                                                     17   Sep. 19, 2012); Four Pillars Enters. Co. v. Avery Dennison Corp., 308 F.3d 1075,
                                                                                                     18   1080 (9th Cir. 2002) (where person from whom discovery is sought is a defendant
                                                                                                     19   in the foreign litigation, the foreign “courts are well situated to determine whether
                                                                                                     20   such material is subject to discovery, and in what manner.”).
                                                                                                     21        In any event, whether the Court finds it appropriately issued subpoenas here,
                                                                                                     22   there is nothing more to be done. NCMI has provided responses to the subpoenas
                                                                                                     23   and sworn testimony confirming that NCMI has no responsive documents
                                                                                                     24   anywhere in the world and no witnesses in the United States – let alone in this
                                                                                                     25   judicial district. To the extent Snyder wishes to take depositions of NCMI’s
                                                                                                     26   principals for matters that occurred in their roles at other companies in India is
                                                                                                     27   entirely improper. Snyder should not be permitted to use United States courts to
                                                                                                     28   1
                                                                                                           A simple search of the California Secretary of State Business Search shows that Mr. Richard
                                                                                                          was replaced as NCMI’s registered agent on May 9, 2019.
                                                                                                                                                        -3-
                                                                                                                                 RESPONSE OF NEW CONTENT MEDIA, INC.
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 34 Filed 11/20/20 Page 4 of 4 Page ID #:1007



                                                                                                      1   obtain evidence that it should, by all rights, obtain in India – the forum where
                                                                                                      2   Mr. Snyder elected to sue.
                                                                                                      3          For these reasons, the Court should rule that it lacked statutory authority to
                                                                                                      4   issue the subpoenas at issue here or, alternatively, find that NCMI’s response moots
                                                                                                      5   any further issues.
                                                                                                      6   Dated: November 20, 2020                      Squire Patton Boggs (US) LLP
                                                                                                      7

                                                                                                      8
                                                                                                                                                        By: /s/ Joseph A. Meckes
                                                                                                      9                                                    Joseph A. Meckes
                                                                                                     10                                                 Attorneys for Respondent
                                                                                                                                                        NEW CONTENT MEDIA INC.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                                                                San Francisco, California 94111




                                                                                                          010-9140-0134/1/AMERICAS
                                                                                                     12
                               275 Battery Street, Suite 2600




                                                                                                     13

                                                                                                     14

                                                                                                     15

                                                                                                     16

                                                                                                     17

                                                                                                     18

                                                                                                     19
                                                                                                     20

                                                                                                     21

                                                                                                     22

                                                                                                     23

                                                                                                     24

                                                                                                     25

                                                                                                     26

                                                                                                     27

                                                                                                     28


                                                                                                                                                    -4-
                                                                                                                                     RESPONSE OF NEW CONTENT MEDIA, INC.
